Citation Nr: 1109144	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-16 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.  

REPRESENTATION

Appellant represented by:	Attorney Sean Ravin


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from June 1953 to May 1955.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  In that decision, the RO did not reopen his previously denied claim for service connection for a back disability.  A hearing before the undersigned was held in May 2006.  A transcript of that hearing is of record.  

In August 2006 and March 2009, the Board remanded this case for further development.  Also in March 2009, the Board reopened the Veteran's service connection claim for a back disability.  The Board denied the claim in July 2009.  In an August 2010 Order, the United States Court of Appeals for Veterans Claims (Court) granted a motion for compliance pursuant to a joint motion.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran's currently diagnosed back disability is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran did not participate in combat.  

2.  A back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist 

In letters from April 2003 and September 2006, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The September 2006 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The RO sent the Veteran an authorization and consent form in September 1994 and in March 2007 so that records of the Veteran's back surgery from Baptist Hospital could be obtained.  The Veteran did not return the authorization and consent form after either request.  In an April 2008 letter, the RO was informed by the SSA that the relevant medical records were destroyed.  An October 1994 response from National Personnel Records Center (NPRC) shows that all available service treatment records were forwarded and associated with the claims file.  The Board finds that all identified and available records have been secured.  

The Veteran has not been given a recent VA medical examination because it is not needed to make a decision in this case.  As explained further below, there is a lack of credible evidence that the Veteran suffered an event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  As a result, there is no evidence the claimed disability or symptoms may be associated with the established event, injury or disease that happened in service.  Id.  VA's duty to assist is not invoked where no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, in the Jandreau case in footnote 4, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377.  

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2010) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2010).  

VA received the Veteran's initial claim for VA pension in January 1993.  He said that he could not work due to his back and psychiatric disabilities.  The Veteran filed a claim for service connection for his back disability in June 1994.  He said he was filing because he now was on Social Security Administration (SSA) disability and he wanted to collect both SSA benefits and veteran's benefits to provide for his family better.  He said that while he was in Korea he hurt his back while working with equipment.  He went to sick call and his back was taped.  He was doing pushups ten days later and was injured again.  He then was in the hospital on bed rest for 3 to 4 weeks.  Afterward, he was put on light duty.  His back pain continued to the present.  He did receive a laminectomy at Baptist Hospital in 1972.  

At the May 2006 Board hearing, the Veteran said he stayed at the hospital two weeks after he hurt his back.  (Transcript, p 4.)  He also stated that at separation he was questioned about his back and that it was found "fractured."  (Transcript, p 5.)  He underwent back surgery and then was put on "light duty" and was not supposed to go back to being a truck dispatcher but he did anyway.  (Transcript, p 6.)  His back had worsened since surgery.  Id.  

The Veteran said he had back surgery in 1969 and, at first, he said he could not get the records for that surgery at Baptist Hospital.  (Transcript, p 7.)  But he later said he did receive them and mailed them to VA, but he didn't remember when.  (Transcript, p 8-9.)  He said he worked in the construction industry "a very little bit" but it was too hard on his back.  (Transcript, p 10.)  He said he had never been injured on the job.  (Transcript, p 10.)  His daughter-in-law had been "in the family for a little over 17 years."  (Transcript, p 10-11.)  She said his current back disability limited him quite a bit.  Id.  

Service treatment records do not show treatment for, a diagnosis of, or complaints of a back injury.  Records from April 1955 do show that at separation the Veteran was suspected of having diabetes mellitus because of sugar in his urine.  He did not report back problems or a back injury at his separation examination, although he was specifically asked about prior injuries or problems.  He was admitted to a hospital and monitored for diabetes mellitus.  He was given a history and physical examination at the hospital.  At this time, he reported no prior back injury (or any injury) during service.  No back abnormality was exhibited.  He was released after the medical observation was finished in April 1955 and diabetes mellitus was not found.  

In December 1992, a VA hospital admission report shows the Veteran complained of a pain in the lumbar spine with radiation and a hernia.  The Veteran related his current problem to a back injury he had in 1954 in Korea.  He was treated with medication most of the time until 1972, when he had a laminectomy done at a private hospital.  His symptoms improved with intermittent problems until about six months prior to December 1992.  The Veteran was working a lot and taking medicine for pain.  Five days prior to the hospital admission, he was doing heavy lifting at work and experienced severe pain on the lower lumbar area.  

He reported his only past surgery was a lumbar laminectomy done in a private hospital in 1972.  The impression was a possible recurrent herniated disc of the lumbar spine; lumbar spine radiculitis; post-laminectomy syndrome; and osteoarthritis of the lumbar spine.  The Veteran was treated with bed rest and medication at the hospital.  

The Veteran was given a general VA examination in February 1993.  Service treatment records were not reviewed.  He had been unemployed since November 1992 due to a back problem.  The Veteran gave his employment history of driving a truck after service, managing a plant for about 20 years, and then working as a contractor from 1983 to 1992.  As a contractor, he did light concrete and backhoe work.  The Veteran said he initially hurt his back moving artillery equipment while in service.  He said he was placed on bed rest for four weeks, then was on light duty, then was seen on sick call intermittently until discharge.  He said he had been treated by doctors and chiropractors since service.  In November 1992, the Veteran reported he moved a heavy storage tank and later began to experience severe back pain.  Back surgery for a herniated disc in the 1970s was also noted.  After a physical examination, the Veteran was diagnosed with degenerative disc disease at L5 with radiculopathy and degenerative arthritis.  

A March 1994 SSA decision determined the Veteran was disabled due to a back disability.  

An October 1994 VA radiology record shows the Veteran had attenuation of the L5 disc inter space that was thought to represent a congenital developmental variant with incomplete segmentation.  There was also degenerative spurring, but not at L5.  

A VA spine examination was given in October 1994.  Service treatment records were not reviewed.  The Veteran again repeated roughly the same set of facts he told the February 1993 examiner, except this time he said he had been hospitalized several times for his back while in service.  "This patient has had to find jobs that suited his back condition throughout his life and tried not to have a job that required lifting."  The examiner diagnosed the Veteran with low back pain, with bilateral leg weakness; probable degenerative disc disease of most of the cervical, thoracic and lumbar spine; status post herniated nucleus pulposus removal in the 1970s; and a history of duodenal ulcer, probably secondary to nonsteriodal anti-inflammatory drugs.   

The Board finds that service connection for a back disability is not warranted because although the Veteran is competent, the evidence shows he is not credible.  The only competent evidence showing an incident in service is the Veteran's statements and testimony.  As a result, there is no need for a VA examination.  

The Veteran is competent to testify to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit, 5 Vet. App. at 93.  Here, he is competent to state that he had an accident in service where he hurt his back.  He is also competent to identify a back injury because this type of injury has unique and readily identifiable features.  Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. at 307.  Have pain from a back injury is something that can be competently reported by the Veteran because it within his own personal experience.  38 C.F.R. § 3.159(a)(2).  

The Veteran's daughter-in-law is partly competent on the back issue, but not in way that is meaningful for this case.  Seeing the Veteran in pain from a back injury and observing his actions due to pain are within her personal experience.  38 C.F.R. § 3.159(a)(2).  But she has only known the Veteran since about 1989 (Transcript, p 10-11).  She has not claimed to have been present during an injury or treatment in service for a back disability.  Since the issue in this case is service connection, she cannot be competent to report something she did not see and has not claimed to witness.  She is competent on the issue of whether the Veteran has a disability, but that is not really the issue here.  The Board finds the daughter-in-law credible, but as her testimony is not relevant it is assigned little weight.  

The Board finds the Veteran to be not credible for several reasons.  First, what the Veteran reported at the February 1993 VA examination (and at other times to others) completely contradicts what he reported during the history and physical examination given for diabetes mellitus monitoring while in service in April 1955.  In April 1955, he stated he had no injury and no problems with his back were found.  He was in the hospital for diabetes mellitus monitoring, not a back disability.  There is no mention of a back fracture.  Other records, like the October 1994 VA X-ray show no healed fracture.  This evidence shows an inconsistency in the record (the Veteran's testimony that the back was fractured in service).  It seems unlikely that the Veteran would fail to mention his back disability if it was as serious as claimed.  The first indication of a back injury was reported when the Veteran became unemployed in 1992 and was made shortly prior to his filing for Social Security and VA benefits.  

Second, at the May 2006 Board hearing, the Veteran said he couldn't get the records from Baptist Hospital where he had a laminectomy in 1972 (Transcript, p 7), then he said he already sent the records (Transcript, p 7-8).  Next, he never returned the authorization and consent form so that VA could request records from Baptist Hospital, even after he was reminded they were not in file in a March 2007 letter (he was actually asked to return an authorization and consent for the records in September 1994 as well).  The Board finds it significant that the Veteran contradicted himself at the hearing and that to date he has not authorized VA to get the Baptist Hospital records.  This situation reflects, at best, the Veteran's memory is simply not very good.  The Veteran is not shown to be a reliable historian.  

Third, in a December 1992 VA record, the Veteran reported hurting himself at work and at the February 1993 VA examination he said had been off work due to an accident pushing a metal storage tank.  At the May 2006 Board hearing, he said he had never been injured on the job (Transcript, p 10).  This is another conflict between evidence and the Veteran's testimony.  

Finally, at the Board hearing, the Veteran said he had worked in construction "a very little bit."  Id.  At the February 1993 VA examination, he stated he had done concrete and backhoe work almost 10 years.  The contradictions in the Veteran's statements and testimony undermines its reliability.  As a result of the all of the above evidence, the Board finds the Veteran not credible and assigns his statements and testimony no weight.  

The Board finds the documentary evidence to competent and credible to the degree that it records what the Veteran said at the time and the diagnoses of his current back disability.  There is no evidence showing that the records are inaccurate or contradictory but the Veteran's statements in them show a lack of internal consistency.  Documentary evidence does not have to rule out that what a veteran claims happened.  Bardwell, 24 Vet. App. at 39-40.  

Weighing the evidence, the Board finds service connection for a back disability is not warranted.  The evidence does not show that the Veteran's back disability is related to his service.  The case hinges on the Veteran's credibility; without his credible statements and testimony there is no other link to service.  As there is a lack of credible evidence that the Veteran suffered an event, injury, or disease in service a VA examination is not necessary.  38 C.F.R. § 3.159(c)(4)(i).  All the evidence does not show that the back disability was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, the record does not show and the Veteran does not assert that he served in combat; as a result, no presumption is available under 38 U.S.C.A. 

§ 1154(b) (West 2002).  The reasonable doubt rule in not applicable and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

 
ORDER

Service connection for a back disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


